DETAILED ACTION
This is an office action in response to the communications after 10/08/2021 and the Post Allowance Communications filed by the Applicant on 10/14/2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims allowed on 10/08/2021 evidently contain typographical errors.  The Examiner attempted to reach the Applicant Representative(s) by telephone to discuss the correction suggested by the Examiner.  However, the Applicant Representative(s) cannot be reached.  To expedite the prosecution, the application has been amended by the Examiner’s Amendment as follows. The following listing of amended claims (4 and 11) will replace all prior versions of the same claims in the application. Other claims remain the same as previously filed.

Listing of Amended Claims:
4. (Currently Amended) The system of Claim 1, wherein, the login credentials comprise a username and a 

11. (Currently Amended) The method of Claim 8, wherein, the login credentials comprise a username and a 

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 09/21/2021 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Applicant filed a general statement on 10/14/2021, commenting on the Examiner’s reasons for allowance in which Applicant disagrees with the Examiner’s reason for allowance without giving any particular reasons.  While it is understood that an application may not have only one reason for allowance, the Examiner’s reason for allowance serves the purpose of making the record clear.  The Applicant is advised to provide detailed reasons for allowance that may help the public better understand the claimed invention.  It should be noted that as the prosecution is closed, the Examiner may not have any chance to respond to the Applicant’s comments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272â€3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        10/20/2021